        Case 1:19-cv-09439-PKC Document 250 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :                 19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                 ECF Case
               -against-             :
                                     :                 Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC,                                 :
                                     :
                         Defendants. :
------------------------------------x

                                    NOTICE OF FILING

       Please take notice that the below and attached documents are being publicly filed with

revised redactions pursuant to this Court’s June 17, 2020 Order (ECF No. 238).

           •   Exhibit A: Defendants' Response to Plaintiff's Local 56.1 Statement in Support of

               its Motion for Summary Judgment, dated January 21, 2020 (ECF No. 95)

           •   Exhibit B: Defendants' Response to Plaintiff's Counter-Statement of Undisputed

               Material Facts in Further Support of Defendants' Motion for Summary Judgment,

               dated January 27, 2020 (ECF No. 120)

           •   Exhibit C: Exhibit 4 to the Drylewski Declaration (ECF No. 73-4)

           •   Exhibit D: Exhibit 5 to the Drylewski Declaration (ECF No. 73-5)

           •   Exhibit E: Exhibit 10 to the Drylewski Declaration (ECF No. 73-10)

           •   Exhibit F: Exhibit 12 to the Drylewski Declaration (ECF No. 73-12)

           •   Exhibit G: Exhibit 1 to the Malloy Declaration (ECF No. 94-1)

           •   Exhibit H: Exhibit 2 to the Malloy Declaration (ECF No. 94-2)

           •   Exhibit I: Exhibit 3 to the Malloy Declaration (ECF No. 94-3)

           •   Exhibit J: Exhibit 4 to the Malloy Declaration (ECF No. 94-4)
       Case 1:19-cv-09439-PKC Document 250 Filed 07/01/20 Page 2 of 2



         •   Exhibit K: Exhibit 9 to the Malloy Declaration (ECF No. 94-9)

         •   Exhibit L: Exhibit 10 to the Malloy Declaration (ECF No. 94-10)

         •   Exhibit M: Exhibit 11 to the Malloy Declaration (ECF No. 94-11)

         •   Exhibit N: Exhibit 14 to the Malloy Declaration (ECF No. 94-14)

         •   Exhibit O: Exhibit 1 to the McKeon Declaration (ECF No. 74-1)

         •   Exhibit P: Exhibit 1 to the Musoff Declaration (ECF No. 121-1)

         •   Exhibit Q: Exhibit 5 to the Musoff Declaration (ECF No. 121-5)



Dated: New York, New York
       July 1, 2020


                                         /s/ Alexander C. Drylewski
                                         Alexander C. Drylewski
                                         SKADDEN, ARPS, SLATE,
                                             MEAGHER & FLOM LLP
                                         One Manhattan West
                                         New York, NY 10001
                                         Phone: (212) 735-3000
                                         Fax: (212) 735-2000
                                         Email: alexander.drylewski@skadden.com

                                         Attorneys for Defendants




                                            2
